NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENNETH CHARLES ROWE,                           No.    19-35834

                Petitioner-Appellant,           D.C. No. 4:19-cv-00064-BMM

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Respondent-Appellee.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Federal prisoner Kenneth Rowe appeals from the district court’s judgment

dismissing his petition for a writ of error coram nobis. We have jurisdiction under

28 U.S.C. § 1291. We review de novo, Matus-Leva v. United States, 287 F.3d 758,

760 (9th Cir. 2002), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      To obtain coram nobis relief, a petitioner must meet four requirements, one

of which is to demonstrate that a more usual remedy is not available. See id. The

district court determined that Rowe did not satisfy this requirement because he is in

custody serving his term of imprisonment, and can therefore file a 28 U.S.C.

§ 2255 motion. Rowe does not challenge this conclusion and instead argues that

his conviction is void. We do not address Rowe’s contention because we agree

with the district court that Rowe cannot show that the more usual remedy of a

§ 2255 motion is unavailable to attack his conviction. See Matus-Leva, 287 F.3d at

760 (a petitioner in custody cannot resort to coram nobis even if a § 2255 motion

would be time-barred).

      Rowe’s “Motion for Relief” is denied.

      AFFIRMED.




                                         2                                     19-35834